620 F.2d 568
Col. Paul Emmett TOWRY, Plaintiff-Appellant,v.The UNITED STATES of America, Harold Brown, Secretary ofDefense et al., Defendants-Appellees.
No. 78-3082.
United States Court of Appeals, Fifth Circuit.
July 3, 1980.

Appeal from the United States District Court for the Eastern District of Louisiana; Edward J. Boyle, Sr., Judge.
Harry S. Redmon, Jr., Harry A. Rosenberg, Margaret Ann Brown, New Orleans, La., for plaintiff-appellant.
John P. Volz, U.S. Atty., Robert L. Boese, Asst. U.S. Atty., Leonard P. Avery, New Orleans, La., for U.S.A. and Harold Brown and Thomas C. Reed.
Before TUTTLE, RANDALL and TATE, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed on the basis of the district court's opinion, which is published at 459 F. Supp. 101 (E.D.La.1978).


2
We were troubled by the suggestion at oral argument that payment of the amount determined by the Secretary of the Air Force as compensation for Col.  Towry's injuries was conditioned upon his not seeking judicial review of the award.  We have been informed by letter from the Acting Chief of the Claims and Tort Litigation Staff of the Office of the Judge Advocate General that the compensation award to which the Secretary of the Air Force determined Col.  Towry was entitled is still open, and that Col.  Towry may accept the tendered amount in satisfaction of his claim.


3
AFFIRMED.